DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.  Claims 1-13 remain pending.  Claims 4-7 remain withdrawn from consideration.  The previous objections to the specification is withdrawn in light of applicant's amendment to the abstract.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: held by means of the first pressing unit and the stopper” in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-3 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “the pistons” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the plurality of pistons--.
Claim 10 recite “the piston” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the plurality of pistons--.
In claim 10 lines 6-7, it is unclear what is meant by “positioned closer to the cylinder block with respect to a straight line connecting the first portion and the second portion”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --positioned radially inside the first portion and the second portion-- as is shown in the Figures.

In claim 12 lines 1-2, it is unclear what is meant by “an axis at the center of tilting of the swash plate does not intersect an axis of rotation of the cylinder block”.  What is “an axis at the center of tilting of the swash plate” and how does it not intersect with the axis of rotation?  Further, in claim 13 lines 1-3, it is unclear what is meant by “the axis at the center of tilting of the swash plate is positioned closer to the first pressing unit with respect to the axis of rotation of the cylinder block”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant in claim 12 is --an axis of rotation for the tilting of the swash plate intersects an axis of rotation of the cylinder block--, and in claim 13 is --the axis of rotation for tilting of the swash plate is positioned along the axis of rotation of the cylinder block-- (as is shown in applicant’s figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2002/0176784 to Du in view of U. S. Patent 3,221,660 to D’Amato.
Du teaches a hydraulic pump (102) comprising:
a cylinder block (108) having a plurality of cylinder bores (inside 108) and disposed so as to be rotatable (Figures 1 and 3; paragraphs [0016]-[0018]);
a plurality of pistons (110) each retained in associated one of the plurality of cylinder bores so as to be movable (Figures 1 and 3; paragraphs [0016]-[0018]);
a swash plate (104) configured to control an amount of movement of the plurality of pistons (110) in accordance with a size of a tilt angle of the swash plate (104) (Figures 1 and 3; paragraphs [0016]-[0020]);
a first pressing unit (306) configured to press the swash plate (104) in a tilt angle direction so as to reduce the tilt angle of the swash plate (104) (Figures 1 and 3; paragraph [0020]); and
a second pressing unit (304) including a pressing rod (shown in Fig. 3) configured to press the swash plate (104) in a tilt angle increasing direction so as to increase the tilt angle of the swash plate (104) by a pressure supplied from an outside of the hydraulic pump (100) (Figures 1 and 3; paragraph [0020], wherein the pressure supplied to the second pressing unit is supplied from valve 302 which is outside of the separately depicted hydraulic pump 102, as shown in Fig. 3),
wherein the second pressing unit (304) includes a pressing rod configured to press the swash plate (104) in said tilt angle increasing direction so as to increase the 
wherein the hydraulic pump (102) has a shoe (112) mounted on an end portion of the plurality of pistons (110), wherein the swash plate (104) has a primary surface receiving the shoe (112), a first portion being in contact with the first pressing unit (306) and a second portion being in contact with the second pressing unit (304), and wherein the primary surface is positioned radially inside the first portion and the second portion (Figures 1 and 3; paragraph [0020]),
wherein the swash plate (104) has a first portion being in contact with the first pressing unit (306) and a second portion being in contact with the second pressing unit (304), and an axis of rotation (315) for the tilting of the swash plate (104) is positioned along a straight line connecting the first portion and the second portion (Fig. 3; paragraphs [0019] and [0020]),
an axis of rotation for the tilting of the swash plate (104) intersects an axis of rotation of the cylinder block (108) (Fig. 3; paragraphs [0019] and [0020]), and
the axis of rotation for tilting of the swash plate (104) is positioned along the axis of rotation of the cylinder block (108) (Fig. 3; paragraphs [0019] and [0020]).
Du shows the pressing unit inside what appears to be a housing in Fig. 3, but is otherwise silent as to the details of the housing.  D’Amato teaches a pump comprising:
a housing (4) configured to house a cylinder block (10), pistons (14), the swash plate (18), and a first pressing unit (34, 50); and a guide portion (36) configured to guide a side surface of a pressing rod (32), the guide portion (36) being integral with the 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Du with the hosing taught by D’Amato in order to protect the components of the pump from the outside while also maintaining their relative orientation for proper function. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2002/0176784 to Du in view of U. S. Patent 3,221,660 to D’Amato and U. S. Patent 5758499 to Sugiyama.
Du and D’Amato teach all the limitations of claim 1, as detailed above, including wherein Du teaches the use of various signals into the controller used as a basis for the controller changing the swash plate inclination angle, but do not teach the use of a signal corresponding to a negative flow control pressure.  Sugiyama teaches a hydraulic pump wherein:
a pressure used to control a pump displacement is a pressure corresponding to a negative flow control pressure (col. 6 lines 27-34, 39-45, col. 8 lines 12-21 and 44-57).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify hydraulic pump taught by Du with the pressure feedback signal taught by Sugiyama in order to use a feedback system that allows for temperature compensation (col. 8 lines 12-21).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2002/0176784 to Du in view of U. S. Patent 3,221,660 to D’Amato and U. S. Patent 3,738,779 to Hein.

the hydraulic pump (10) has a stopper (108) provided on a housing (18), and wherein a swash plate (30) is held by means of the first pressing unit (104) and the stopper (108) when the swash plate (30) has a minimum tilt angle (Fig. 1; col. 3 line 52 - col. 4 line 2).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify hydraulic pump taught by Du with the stopper taught by Hein in order to prevent the swash plate from contacting, and potentially thereby damaging, the housing, and further to provide adjustability to the minimum displacement angle (Fig. 1; col. 3 line 52 - col. 4 line 2).
In the alternative, claims 1, 2 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2002/0176784 to Du in view of U. S. Patent 5,251,537 to Hoshino and of U. S. Patent 3,221,660 to D’Amato.
Du teaches a hydraulic pump comprising:
a cylinder block (108) having a plurality of cylinder bores (inside 108) and disposed so as to be rotatable (Figures 1 and 3; paragraphs [0016]-[0018]);
a plurality of pistons (110) each retained in associated one of the plurality of cylinder bores so as to be movable (Figures 1 and 3; paragraphs [0016]-[0018]);
a swash plate (104) configured to control an amount of movement of the plurality of pistons (110) in accordance with a size of a tilt angle of the swash plate (104) (Figures 1 and 3; paragraphs [0016]-[0020]);

a second pressing unit (304) configured to press the swash plate (104) in a tilt angle increasing direction so as to increase the tilt angle of the swash plate (104) by a pressure (Figures 1 and 3; paragraph [0020]),
wherein the second pressing unit (304) includes a pressing rod configured to press the swash plate (104) in said tilt angle increasing direction so as to increase the tilt angle of the swash plate (104), and wherein the pressure acts on an end surface of the pressing rod opposite to the swash plate (104) (Figures 1 and 3; paragraph [0020]), and
wherein the hydraulic pump (102) has a shoe (112) mounted on an end portion of the plurality of pistons (110), wherein the swash plate (104) has a primary surface receiving the shoe (112), a first portion being in contact with the first pressing unit (306) and a second portion being in contact with the second pressing unit (304), and wherein the primary surface is positioned radially inside the first portion and the second portion (Figures 1 and 3; paragraph [0020]),
wherein the swash plate (104) has a first portion being in contact with the first pressing unit (306) and a second portion being in contact with the second pressing unit (304), and an axis of rotation (315) for the tilting of the swash plate (104) is positioned along a straight line connecting the first portion and the second portion (Fig. 3; paragraphs [0019] and [0020]),

the axis of rotation for tilting of the swash plate (104) is positioned along the axis of rotation of the cylinder block (108) (Fig. 3; paragraphs [0019] and [0020]).
Du seems to show the valve 302 as separate from the pump in Fig. 4, but is otherwise silent as to the details of the valve location.  Hoshino teaches a pump wherein:
a pressing unit (22) is supplied with a pressure from outside (30) of a hydraulic pump (A) (Figures 1 and 2; col. 3 lines 41-47 and col. 4 lines 36-39)
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify hydraulic pump taught by Du with the valve location taught by Hoshino in order to make the valve accessible for maintenance or replacement from outside of the pump.
Du shows the pressing unit inside what appears to be a housing in Fig. 3, but is otherwise silent as to the details of the housing, while Hoshino does not teach a housing integral with a guide portion.  D’Amato teaches a pump comprising:
a housing (4) configured to house a cylinder block (10), pistons (14), the swash plate (18), and a first pressing unit (34, 50); and a guide portion (36) configured to guide a side surface of a pressing rod (32), the guide portion (36) being integral with the housing (4), wherein the housing (4) has a through hole (hole which receives 50) facing the first pressing unit (34, 50) (Figures 1 and 3; col. 1 line 66 - col. 2 line 39).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Du with the hosing taught 
In the alternative, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2002/0176784 to Du in view of U. S. Patent 5,251,537 to Hoshino, U. S. Patent 3,221,660 to D’Amato and U. S. Patent 5758499 to Sugiyama.
Du, D’Amato and Hoshino teach all the limitations of claim 1, as detailed above, including wherein Du teaches the use of various signals into the controller used as a basis for the controller changing the swash plate inclination angle, but do not teach the use of a signal corresponding to a negative flow control pressure.  Sugiyama teaches a hydraulic pump wherein:
a pressure used to control a pump displacement is a pressure corresponding to a negative flow control pressure (col. 6 lines 27-34, 39-45, col. 8 lines 12-21 and 44-57).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify hydraulic pump taught by Du with the pressure feedback signal taught by Sugiyama in order to use a feedback system that allows for temperature compensation (col. 8 lines 12-21).
In the alternative, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2002/0176784 to Du in view of U. S. Patent 5,251,537 to Hoshino, U. S. Patent 3,221,660 to D’Amato and U. S. Patent 3,738,779 to Hein.
Du, Hoshino and D’Amato teach all the limitations of claim 1, as detailed above, but do not teach the use of a stopper.  Hein teaches a hydraulic pump (10) wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify hydraulic pump taught by Du with the stopper taught by Hein in order to prevent the swash plate from contacting, and potentially thereby damaging, the housing, and further to provide adjustability to the minimum displacement angle (Fig. 1; col. 3 line 52 - col. 4 line 2).
Response to Arguments
Applicant's arguments filed on May 11, 2021 have been considered, but are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746